Case: 15-41735      Document: 00513648093         Page: 1    Date Filed: 08/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-41735
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         August 23, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

MOISES ULLOA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:15-CR-1036-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Moises Ulloa pleaded guilty to reentering the United States after having
previously been removed and was sentenced to 41 months of imprisonment,
followed by three years of supervised release. In this appeal, he challenges the
district court’s entry of a judgment under 8 U.S.C. § 1326(b)(2), which provides
for a maximum sentence of 20 years for an alien whose prior removal was
subsequent to a conviction for an “aggravated felony.”                   Ulloa correctly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41735     Document: 00513648093     Page: 2   Date Filed: 08/23/2016


                                  No. 15-41735

maintains that the qualifying prior felony, a 2012 New York conviction for
attempted robbery, did not constitute an “aggravated felony” because he was
not sentenced to a term of imprisonment of at least one year. See § 1326(b)(2);
8 U.S.C. § 1101(a)(43)(F). Accordingly, Ulloa’s conviction and sentence are
AFFIRMED.      We REMAND the case to the district court for the limited
purpose of reforming the judgment to reflect Ulloa’s conviction under
§ 1326(b)(1) instead of § 1326(b)(2).




                                        2